DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on August 10, 2021 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sturman et alia (US Patent Number 3,989,066), hereinafter “Sturman” in view of Sherwin (US Patent Number 3,729,710).
Re claim 1, Sturman discloses an irrigation control device comprising: a coil (160) configured to develop an electromagnetic flux sufficient to cause actuation of irrigation equipment (the sprinkler system for irrigation, see col. 1, lines 8-10); control circuitry (electronics of circuit shown in Fig. 3 on circuit board 68) electrically coupled to the coil and configured to receive, at input connections (for wires 26, 28, 30, 32), power signals from an external irrigation control unit (20) of an irrigation control system via a control wire path (26, 28, 30, 32) coupled to the input connections; and a housing covering at least a portion of the coil and 
Although Sturman discloses a two-wire power system and control circuitry, it is silent as to the modulated power and the control circuitry configured to derive control signals from the modulated power signals.  Sherwin discloses a similar control system for an irrigation system.  The system uses a two-wire line to send modulated power to a plurality of irrigation valves.  Each of the valves has circuitry to derive the control signal that is in the modulated power signal.  Plural control signals are sent over the power signal and each valve's circuitry derives the control signals for that valve and is not responsive to the control signals sent to other valves (see col. 3, lines 23-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the two-wire system and circuitry of Sherwin with the plural valve irrigation system of Sturman in order to selectively actuate various valves in an irrigation system as taught by Sherwin.
Re claim 2, the modified Sturman discloses the irrigation control device of claim 1.  Sturman discloses the housing being multiple pieces that are integrated together rather than having the housing be an integrally formed one-piece housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the housing of Sturman be an integrally formed one-piece housing so as to reduce the number of parts retained in inventory and to aid in manufacturing the system.
Re claim 3, the modified Sturman discloses the irrigation control device of claim 1 wherein any electrical connection between the coil and the control circuitry remains within the 
Re claim 4, the modified Sturman discloses the irrigation control device of claim 1 wherein the control circuitry comprises a circuit board and electronics mounted on the circuit board, and wherein the housing is sized to cover the entire circuit board and the entire coil (see Figs. 1 and 2, any electrical connection between the coil and the control circuitry is within the housing (34, 36)).
Re claim 9, the modified Sturman discloses the irrigation control device of claim 1, wherein the control wire path further comprises at least one input control wire (26, 28, 30, 32) coupled to the control circuitry and extending out of the housing for connection to an irrigation control system.
Re claim 10, the modified Sturman discloses the irrigation control device of claim 1 wherein the control circuitry is configured to receive the modulated power control signals and derive the control signals therefrom, wherein the control signals are addressed to and intended for use by the control circuitry (see Sherwin, col. 3, lines 23-49).
Re claim 11, the modified Sturman discloses the irrigation control device of claim 10, wherein the control circuitry is configured to receive the modulated power control signals and derive the control signals therefrom, wherein the modulated power control signals contain other control signals not intended for use by the control circuitry, wherein the control circuitry is not responsive to the other control signals (see Sherwin, col. 3, lines 23-49).
Re claim 12, the modified Sturman discloses the irrigation control device of claim 1, wherein the control circuitry is one of a plurality of other control circuits of other irrigation 
Re claim 13, the modified Sturman discloses the irrigation control device of claim 1, wherein the external irrigation control unit of the irrigation control system is directly coupled to a plurality of other control circuits of other irrigation devices via the control wire path (see Sturman, Fig. 1 and/or Sherwin, Fig. 1).
Re claim 14, the modified Sturman discloses the irrigation control device of claim 1, wherein the housing is directly coupled to a valve assembly to be actuated by the electromagnetic flux of the coil (see Sturman, any of Figs. 1, 2, and 4-6).
Re claim 15, the modified Sturman discloses the irrigation control device of claim 1 wherein the modulated power signals are modulated with data, and wherein the control circuitry is configured to derive the data from the modulated power signals, the data corresponding to the control signals, and based on the control signals, output the signaling to the coil to control the electromagnetic flux at the coil (see Sherwin, col. 3, lines 23-49).

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sherwin in view of Sturman.
Re claim 1, Sherwin discloses a coil (solenoid valves V, see col. 2, line 65) configured to develop an electromagnetic flux sufficient to cause actuation of irrigation equipment (see col. 1, line 11); control circuitry (decoder 12) electrically coupled to the coil and configured to receive, at input connections, modulated power signals (see col. 2,lines 10-15) from an external irrigation control unit of an irrigation control system via a control wire path (2-wire line) coupled to the input connections (see Fig. 1), wherein the control circuitry is configured to derive control signals from the modulated power signals received from the control wire path and based on the 
Although Sherwin discloses solenoid valves and the decoder circuitry, Sherwin is silent as to a housing (although a housing is probably present, it is not inherent).  Sturman discloses a similar irrigation control device comprising: a coil (160) adapted to develop an electromagnetic flux sufficient to cause actuation of irrigation equipment; control circuitry (electronics of circuit shown in Fig. 3 on circuit board 68) to receive control signals from an irrigation control unit and electrically coupled to the coil to control the flux at the coil; and a housing (34, 60) covering at least a portion of the coil and at least a portion of the control circuitry.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the housing of Sturman with any (and all) of the decoder and solenoid valve combinations in order to protect the circuitry and coil from the elements, including water.
Re claim 2, the modified Sherwin discloses the housing (of Sturman) being multiple pieces that are integrated together rather than having the housing be an integrally formed one-piece housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the housing of Sturman be an integrally formed one-piece housing so as to reduce the number of parts retained in inventory and to aid in manufacturing the system.
Re claim 3, the modified Sherwin discloses the irrigation control device of claim 1 wherein any electrical connection between the coil and the control circuitry remains within the housing (see Figs. 1 and 2 in Sturman, any electrical connection between the coil and the control circuitry is within the housing (34, 36)).

Re claim 9, the modified Sherwin discloses the irrigation control device of claim 1, wherein the control wire path further comprises at least one input control wire (26, 28, 30, 32 in Sturman) coupled to the control circuitry and extending out of the housing for connection to an irrigation control system.
Re claim 10, the modified Sherwin discloses the irrigation control device of claim 1 wherein the control circuitry is configured to receive the modulated power control signals and derive the control signals therefrom, wherein the control signals are addressed to and intended for use by the control circuitry (see Sherwin, col. 3, lines 23-49).
Re claim 11, the modified Sherwin discloses the irrigation control device of claim 10, wherein the control circuitry is configured to receive the modulated power control signals and derive the control signals therefrom, wherein the modulated power control signals contain other control signals not intended for use by the control circuitry, wherein the control circuitry is not responsive to the other control signals (see Sherwin, col. 3, lines 23-49).
Re claim 12, the modified Sherwin discloses the irrigation control device of claim 1, wherein the control circuitry is one of a plurality of other control circuits of other irrigation control devices also configured to be coupled to the control wire path (see Sturman, Fig. 1 and/or Sherwin, Fig. 1).

Re claim 14, the modified Sherwin discloses the irrigation control device of claim 1, wherein the housing is directly coupled to a valve assembly to be actuated by the electromagnetic flux of the coil (see Sturman, any of Figs. 1, 2, and 4-6).
Re claim 15, the modified Sherwin discloses the irrigation control device of claim 1 wherein the modulated power signals are modulated with data, and wherein the control circuitry is configured to derive the data from the modulated power signals, the data corresponding to the control signals, and based on the control signals, output the signaling to the coil to control the electromagnetic flux at the coil (see Sherwin, col. 3, lines 23-49).

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et alia (US Patent Number 7,273,206), hereinafter “Sato” in view of Sturman and Sherwin.
Sato discloses a device comprising: a coil (32) adapted to develop an electromagnetic flux sufficient to cause actuation of a valve; control circuitry (on circuit board 52) to receive control signals from a control unit and electrically coupled to the coil to control the flux at the coil; and a housing (30, 53, 6) covering at least a portion of the coil and at least a portion of the control circuitry; wherein any electrical connection between the coil and the control circuitry remains within the housing; wherein the control circuitry comprises a circuit board and electronics mounted on the circuit board, and wherein the housing is sized to cover the entire 
Sato is silent as to the where the valve is used, so it fails to disclose the irrigation equipment and being threaded into the irrigation equipment.  Sturman discloses a similar solenoid-actuated valve that is threadily connected to irrigation equipment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the valve of Sato with the irrigation equipment of Sturman in order to water fields as taught by Sturman.
Although Sturman discloses a two-wire power system and control circuitry, it is silent as to the modulated power and the control circuitry configured to derive control signals from the modulated power signals.  Sherwin discloses a similar control system for an irrigation system.  The system uses a two-wire line to send modulated power to a plurality of irrigation valves.  Each of the valves has circuitry to derive the control signal that is in the modulated power signal.  Plural control signals are sent over the power signal and each valve's circuitry derives the control signals for that valve and is not responsive to the control signals sent to other valves (see col. 3, lines 23-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the two-wire system and circuitry of Sherwin with the plural valve irrigation system of Sturman in order to selectively actuate various valves in an irrigation system as taught by Sherwin.
The modified Sato discloses the housing being multiple pieces that are integrated together rather than having the housing be an integrally formed one-piece housing.  It would have been .

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato in view of Sherwin and Sturman.
Sato discloses a device comprising: a coil (32) adapted to develop an electromagnetic flux sufficient to cause actuation of a valve; control circuitry (on circuit board 52) to receive control signals from a control unit and electrically coupled to the coil to control the flux at the coil; and a housing (30, 53, 6) covering at least a portion of the coil and at least a portion of the control circuitry; wherein any electrical connection between the coil and the control circuitry remains within the housing; wherein the control circuitry comprises a circuit board and electronics mounted on the circuit board, and wherein the housing is sized to cover the entire circuit board and the entire coil; and wherein the coil comprises a side and a total longitudinal length, and wherein the control circuitry extends along the side and has a total longitudinal length no more than approximately twice the longitudinal length of the coil (see Fig. 1).  
Sato is silent as to the where the valve is used, so it fails to disclose the irrigation equipment and being threaded into the irrigation equipment.  Sherwin discloses a coil (solenoid valves V, see col. 2, line 65) configured to develop an electromagnetic flux sufficient to cause actuation of irrigation equipment (see col. 1, line 11); control circuitry (decoder 12) electrically coupled to the coil and configured to receive, at input connections, modulated power signals (see col. 2,lines 10-15) from an external irrigation control unit of an irrigation control system via a control wire path (2-wire line) coupled to the input 
Although Sherwin discloses solenoid valves and the decoder circuitry, Sherwin is silent as to a housing (although a housing is probably present, it is not inherent).  Sturman discloses a similar irrigation control device (and the associated method of making) comprising: a coil (160) adapted to develop an electromagnetic flux sufficient to cause actuation of irrigation equipment; control circuitry (electronics of circuit shown in Fig. 3 on circuit board 68) to receive control signals from an irrigation control unit and electrically coupled to the coil to control the flux at the coil; and a housing (34, 60) covering at least a portion of the coil and at least a portion of the control circuitry.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the housing of Sturman with any (and all) of the decoder and solenoid valve combinations in order to protect the circuitry and coil from the water.
The modified Sato discloses the housing being multiple pieces that are integrated together rather than having the housing be an integrally formed one-piece housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the housing of the modified Sato be an integrally formed one-piece housing so as to reduce the number of parts retained in inventory and to aid in manufacturing the system.



Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato in view of Sturman and Sherwin (or Sato in view of Sherwin and Sturman) as applied to claims 1 and 16 above and further in view of Nakanishi (US Patent Number 7,474,024).
The modified Sato fails to disclose the potting material.  Nakanishi discloses using potting material in a similar electromagnetically-actuated device with control circuitry on a circuit board.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the potting material of Nakanishi with the irrigation device of the modified Sato in order to resist shock and vibration and to protect the circuit board from moisture.  The modified Sato discloses the spacer (55) with the circuit board to the side of the coil but fails to disclose a curved section of the housing corresponding the curvature of the coil and an expanded portion with a curved outer wall to extend over the circuitry.  Nakanishi discloses having a curved portion corresponding to the coil and an extending portion covering the circuitry.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have changed the shape of the housing of the device of the modified Sato to have a curved portion surrounding the coil and an extended, curved section over the circuitry to conform the shapes of the components contained in the housing and reduce the amount of potting material necessary to fill the volume and reduce the time to manufacture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-17, and 20-26 of U.S. Patent No. 8,851,447.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the corresponding claims issued in the '447 patent in all aspects.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-24 of U.S. Patent No. 9,681,610.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than the corresponding claims issued in the '610 patent in all aspects.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,840,084 either alone or in combination with Sato, Sturman, Sherwin and/or Nakanishi.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are either anticipated or any difference is an obvious variation.  In general the claims of the present application are broader than the corresponding claims in the ‘084 patent.  The examiner takes official notice that any differences between the claims of the present application and the claims in the ‘084 patent are old and well known in the art (see the rejections based on Sato, Sturman, Sherwin and/or Nakanishi above).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,058,0424 either alone or in combination with Sato, Sturman, Sherwin and/or Nakanishi.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are either anticipated or any difference is an obvious variation.  In general the claims of the present application are broader than the corresponding claims in the ‘042 patent.  The examiner takes official notice that any differences between the claims of the 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,070,596 either alone or in combination with Sato, Sturman, Sherwin and/or Nakanishi.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are either anticipated or any difference is an obvious variation.  In general the claims of the present application are broader than the corresponding claims in the ‘596 patent.  The examiner takes official notice that any differences between the claims of the present application and the claims in the ‘596 patent are old and well known in the art (see the rejections based on Sato, Sturman, Sherwin and/or Nakanishi above).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,842,091 either alone or in combination with Sato, Sturman, Sherwin and/or Nakanishi.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are either anticipated or any difference is an obvious variation.  The examiner takes official notice that any differences between the claims of the present application and the claims in the ‘091 patent are old and well known in the art (see the rejections based on Sato, Sturman, Sherwin and/or Nakanishi above).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,842,092 either alone or in combination with Sato, Sturman, Sherwin and/or Nakanishi.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are either anticipated or any difference is an obvious variation.  The examiner takes official notice that any differences between the claims of the present application and the claims in the ‘092 patent are old and well known in the art (see the rejections based on Sato, Sturman, Sherwin and/or Nakanishi above).

Claims 1-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 17/094,711 either alone or in combination with Sato, Sturman, Sherwin and/or Nakanishi.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are either anticipated or any difference is an obvious variation.  The examiner takes official notice that any differences between the claims of the present application and the claims ‘711 application are old and well known in the art (see the rejections based on Sato, Sturman, Sherwin and/or Nakanishi above).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  However, if applicant wishes to continue prosecution of both applications a terminal disclaimer is necessary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC KEASEL/Primary Examiner, Art Unit 3753